GRAVES, Justice.
This appeal is from an order of the trial court refusing the appellant a temporary injunction against the appellees, wherein it sought to restrain them from interfering with its operation in Fort Bend county of a system of dog races, together with permission under its auspices of what is known as the pari-mutuel system of wagering thereon: Pursuant to R.S. art. 4662, the cause was advanced for hearing here and submitted to this court on June 19 of 1935. After hearing further arguments and briefs upon the matter, this court, on August 2, of 1935, upon a conclusion of its own to the effect that such dog races as so conducted were not against the laws of Texas as then made and provided, granted appellant a temporary restraining order and injunction, effective until such time as this court might render its decision upon this appeal, restraining the appel-lees from interfering in the meantime with the operation of such races as so proposed to be conducted; thereafter, separate Courts of Civil Appeals in Texas having held differently upon the question of the legality of such races, the Supreme Court of the State took cognizance and jurisdiction over the controversy in one or more causes duly presented to it, whereupon, in obedience to the spirit of the law, this court, on November 27, 1935, entered the following order herein: “Passed to await action of the Supreme Court in All Texas Racing Association vs. The State of Texas, by Jno. R. Shoop, Criminal District Attorney of Bexar County.”
Wherefore, in the meantime, the Supreme Court in the cited All Texas Racing Association Case (State ex rel. Shook v. All Texas Racing Ass’n), 97 S.W.(2d) 669, having held that such races as the appellant herein so sought to conduct were and are not illegal in Texas, a motion for rehearing in that cause having on yester*1077-day been overruled (Tex.Sup.) 100 S.W.(2d) 348, there remains nothing for this •court to do in this proceeding other than to reverse and remand this cause to the trial court, with instructions to grant the temporary injunction therein in all things, -as prayed for by the Kennel Association; it will be so ordered.
Reversed and remanded, with instructions.